11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Nikolai Nikolaev,                                * From the 39th District
                                                   Court of Haskell County,
                                                   Trial Court No. 6483.

Vs. No. 11-12-00049-CR                            * February 27, 2014

The State of Texas,                               * Opinion by Willson, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Chew, sitting
                                                    by assignment)
                                                    (Bailey, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and a judgment of acquittal is rendered.